ORDER
On November 9, 2001, the Court denied the Appellant's Petition to File Belated *412Brief and thereby dismissed this appeal. However, the Court's order did not explicitly state that the appeal was dismissed. Nonetheless, on December 6, 2001, the Appellant filed a Petition for Rehearing to re-instate the appeal, showing that he clearly understood the Court's November 9 order as an order of dismissal. On December 17, 2001, the Court denied the Petition for Rehearing, and the Appellant's Petition to Transfer is now before the Supreme Court.
Having reviewed the matter, the Court hereby issues a nunc pro tune order to show that this appeal was dismissed on November 9, 2001, and directs the Clerk of the Court to add an appropriate entry to the docket. The Court also directs the Clerk of the Court to send a copy of this Order to the parties and to Randall T. Shepard, Chief Justice of the Indiana Supreme Court, Douglas Cressler, Administrator of the Indiana Supreme Court, and Greta Seodro, Assistant Administrator of the Indiana Supreme Court.